11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Alfredo Garcia, Jr.,                        * From the 118th District Court
                                              of Howard County
                                              Trial Court No. 50,316.

Vs. No. 11-17-00077-CV                       * February 14, 2019

Apache Corporation,                         * Memorandum Opinion by Wright, S.C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Alfredo Garcia, Jr.